Beady, J.:
Under section 604 of the Code of Civil Proceedure, upon the facts presented by the record, the plaintiff was entitled to an injunction restraining the defendant from letting or subletting or assigning any of the leased premises mentioned in the complaint without its written consent.
The premises to which this controversy relates are in the apartment house known as the Barrington, of this city, which is owned by the plaintiff and which was constructed mainly for the purpose of occupation by its original projectors and stockholders. The premises occupied by the appellant were hired by him from Robert E. Stewart, a lessee of the plaintiff. The lease contained covenants prohibitory of the leasing of the premises to another without a written consent, and expressly provided that if consent were given it should not be deemed a consent to any subsequent assignment or letting or subletting, but that every such subsequent or successive letting or subletting must be predicated of the consent of the plaintiff as lessor.
It is conceded by the appellant in his answer that for the reasons therein assigned, he contemplated subletting the premises and without the consent of the plaintiff. The learned justice, in disposing of the motion, expressed himself elaborately and in am opinion which clearly and satisfactorily disposes of the questions involved. His judgment was founded upon a conclusion justified by the evidence submitted to him, that the appellant not having obtained from the plaintiff its consent to subletting the premises occupied by him, his attempt to do s© was a violation, of the covenant. And that conclusion disposes of the whole case.
*548The learned counsel for the appellant seems to think it was necessary to show the contemplated act, one which would occasion, injury, and that none was shown nor was it demonstrated that irreparable damage would result from the act designed; which was necessary in order to entitle the plaintiff to the injunction sought. This may be regarded as the general rule. (T. and B. R. R. Co. v. B., H. T. and W. R. R. Co., 86 N. Y. 107.) But courts of equity very frequently grant injunctions in the nature of a specific performance to restrain the violation by a tenant of his agreement. (Eden on Injunctions [1st Am. ed,], and eases cited; Tayloi’s Land, and Ten.,, pp. 329, 330.)
The plaintiff having been, as already shown, organized for occupation by the original projectors and stockholders, the propriety of enforcing rules by which the objects of the organization should be carried out is manifest, and for that purpose the covenant against subletting was restrictive; and to allow a violation of it and remit, the plaintiff to- damages would be in effect an invasion and demolition of the design of construction.
Eor these reasons we think the order appealed from should be affirmed.
Davis, P. J., and Daniels, J., concurred.
Order affirmed.